Stolz, Judge.
The plaintiff employment agency sued the defendant to recover for its services in obtaining employment for her pursuant to their written contract. The trial judge found that the plaintiff was otherwise entitled to a recovery, but sustained the defendant’s motion for involuntary dismissal of the complaint, made at the close of the plaintiff’s evidence, on the ground, inter alia, that the plaintiff had failed to prove that it was duly licensed under the Act to regulate and provide for the supervision of the business of private employment agencies (Ga. L. 1959, p. 283 et seq.; Code Ann. Ch. 84-41), from which judgment the plaintiff appeals. Held:
Argued April 9, 1973
Decided October 4, 1973.
Jones & Varnell, Thomas C. Jones, Jr., for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Hoke Smith, John A. Howard, for appellee.
This court certified the issues presented by this appeal to the Supreme Court. See Management Search, Inc. v. Kinard, 231 Ga. 26. The record in the case shows that the plaintiff did not plead it was licensed. However, the plaintiff did prove that it was licensed by the State Labor Commissioner. See answer to certified question No. 5, Management Search, Inc. v. Kinard, supra.
Accordingly, the trial judge erred in sustaining the defendant’s motion for involuntary dismissal, and the case must be reversed.

Judgment reversed.


Eberhardt, P. J., and Pannell, J., concur.